Title: To Thomas Jefferson from Andrew Jackson, 24 November 1806
From: Jackson, Andrew
To: Jefferson, Thomas


                        
                            Sir
                     
                            
                                before 24 Nov. 1806
                            
                        
                        In the want of insult or aggression made on our Government and country from any quarter, I am so well
                            convinced that the publick sentiment and feeling of the citizens within this State, and particularly within my Division,
                            are such, of such a nature and of such a kind, that I take the liberty of tendering their services, that is, under my
                            command,—and at one moments warning after your signification that this tender is acceptable, my orders shall be given
                            conformably—
                        I beg leave to offer to your view the enclosed order some short time ago Issued by me; since which time I
                            have not been furnished with complete returns of the Volunteer companies; but from the information I possess, I have no
                            doubt that three regiments of volunteers (to be commanded by their own officers and such as may be recommended by their
                            Genl) can be brought into the field and ready to march in twenty days from the receipt of orders.
                        Accept assurances of my high consideration and respect—
                        
                            Andrew Jackson— M. G. 2 Division
                     —Tennessee—
                        
                    